Title: To James Madison from Vincent Gray, 29 October 1802
From: Gray, Vincent
To: Madison, James


Sir,
Havana Octr. 29: 1802
On the fifteenth day of July last past Mr. John Morton departed from hence for the united States leaving me charged with the papers &c. appertaining to the American Consulate at this City: with a power to act as provisional commercial agent of the United States until the arrival of his Successor, or until the will of the President of the United States should be known on the Subject. If he arrived safe which I have little doubt of having taken passage in a good new Vessel, he hath long since given you every necessary information respecting our commercial affairs at this City, up to the day of his departure—since which time until the arrival of the last Packet from Spain, things remained in the same situation as when he left it—which brought a Licence from His Catholic Majesty granting to Conde de Santa Cruz de Mopox of this City, now at Madrid, and known as Conde Iaruco, the exclusive priviledge of supplying this Island with Flour—direct from the United States. The Licence is for 100.000 Barrels; with leave as I am informed to complete his old grant, which will be a sufficient quantity with what will be sent from Vera Cruz, to serrve [sic] this city and its Dependencies for at least two years; as the consumption does no⟨t⟩ exceed seven thousand Barrels per Month.
The priviledge hath been transferred by Don Francisco Arango, Sindico of the Tribunal de Alzadas of this city and Island, and agent for Iaruco to Messrs. Francisco Hernandez & Co. of this city Merchants, who are to import the Flour from the United States on his account, and make the remittances therefor thro’ Spain.
This House advances Iaruco, in consequence of his putting the priviledge into their hands, the sum of 100.000 Ds. in cash & sugar, and 100 negroes—for which advance they are to reimburse themselves out of the profits arising from the Flour, and are to be allowed full commissions on the purchase sale &c.
It is supposed here that this priviledge will give to Iaruco 500,000 dollars, and to Hernandez & Co. about 150.000.
I have lately had a conversation with the Secretary of the Junta Economico of Govierno, on the subject of admitting Lumber from the United States into this Island, and was informed by him that, his Department together with the Royal Chamber of Commerce, had long since forwarded a Memorial to His Majesty, praying permission to suffer Lumber to be imported into this Island in American vessels, direct from the United States, and to carry away in return therefor Rum and Molasses. This request he said he had no doubt but what his Majesty would grant, but that in the mean time and until the pleasure of His Majesty could be known on that subject, the supreme Council had granted permission to import from the United States, what Lumber may be necessary for the present crop of sugars, in vessels under the Spanish Flag.
However this will be a considerable advantage to the United States, because not only an additional Specie capital will be thrown into the United States, to the val⟨ue⟩ of the Lumber, but at least 8/10ths. of the freight payable therefor, will also center in the said States. As Spanish vessels are navigated at too great an expence to become the carriers of Lumber or any thing else, when their competitors are American—and particularly when Foreign Vessels are naturalized in their Colonies and elsewhere, with So much facility.
The quantity of Lumber consumed here per annum is estimated at Ten Million of feet, but I do suppose that the consumption for some years to come, will exceed that quantity—in consequence of the number of Houses consumed at the late dreadful conflagration, as well as on account of the increase of sugar, many of the Plantations not having been half Cultivated during the war for want of Negroes.


This quantity will employ about 18000 Tons of shipping per annum and the Flour about 9000 Tons, making
27,000


From which may be deducted 2/10 as Spanish
5 400


Tons
21.000


Which 2/10ths. will be purchased from our citizens, thereby giving them a market for their old vessels so detested by the Underwriters, and the advantage of an addition specie Capitol for so much old and unprofitable property.
A great number of our vessels have been sold at this Port since Peace, but at present they will not bring any price, as the Merchants and others here, have not money to purchase—and freights are down from eleven Spanish Dollars per box for Sugar to Spain, to less than four.
American Vessels are now admitted with Horses on paying per head about 18 Dollars. Those Vessels brought here for sale, and those coming for Molasses, bring Horses to insure an entry, altho’ no profit from the quantity brought, can from this time forward be expected.
Notwithstanding I frequently find difficulty in procuring the release of such of our unfortunate Mariners as are cast away on this, and the Coast of South America, and brought here in spanis⟨h⟩ vessels, yet I find the Heads of Departs. generally well disposed toward our Gover⟨n⟩ment and its Citizens—and in the Marine Department the General of Marines, and the Auditor or chief Judge, Don Antonio Ponce de Leon particularly so.
From some circumstances I have reason to believe that some Medeterranean Passports granted to vessels sold at this Port during the present year, have been disposed of with the vessels or improperly withheld. However should that be the case by reference to the Records of the Treasury Department, the act may be detected; for if the Registers have been returned to the Department of the Register as cancelled, and the passports withheld, it will be a proof that the passports have been here sold or lent. In all cases when vessels have been sold here and come within my knowledge, I have made a point of demanding the papers, to wit: register Mediterranean passport and sea letter, and when not requested to transmit them to the proper Department, after having taken a note thereof, mutilated them in such a manner, as to prevent them from being used for the same or for any other vessel.
The new orders from your Department of the first of august 1801 had a happy effect at this Port, and had the War continued, could have been the cause of saving immence Sums to the Underwriters in the United States, independt. of the additional respectability it would have attached to consular Marine papers, which about that time had got into great disrepute. Those vessels being generally actually owned by Foreigners, and those Foreigners too often vicious men, pursuing no other than an illicit and contraband trade and often upon terms with privateersmen, which not only tended to encourage the capturing of such vessels thro’ the connivance of such owners, but greatly injured the American fair trader, by permitting such vessels to be navigated under the American flag—thereby daily committing our national character with this and other Governments, and corrupting the morals of our Citizens.
Altho’ the office under present circumstances, is no object to me, and while I hold it may be considered as so much time lost, yet it shall not be vacate⟨d⟩ before the arrival [of] Mr. Morton’s successor.
In time of peace an agent is absolutely necessary here, as well as in time of War, and that agent ought to have a salary, and not to be permitted to carry on Trade; as Traders are, as in the case of Mr. Blakeley Subject to be arrested at any time by the Government, and under any pretence.
This being the Key to the Spanish possessions in the West & South, it will always be a great and importt. Port; and as it is the residence of the Captain General of the Province of Luissianna and of the Floridas, some person of Prudence always ought to be upon the spot, to do away any unfavorable impressions or to contradict any false information given here by any of the enemies of our country.

A New order hath lately been promulgated in the Royal Hacienda of this city, granting to the Marques Colonillo of Spain, the exclusive priviledge of importing negroes into this Island in Foreign Vessels; after the last day of December next—which I hope will have a happy effect in the United States, and tend to check a disposition in many of our Citizens, as disgraceful to themselves, as offensive to our Government.
A copy of this order shall be forwarded to your Department, as soon as it can be procured from the Intendency. I am Sir, very respectfully your mo. Obt. Servt.
Vincent Gray
P S. Upwards of Twelve thousand negroes have already been imported into this Port since Peace—notwithstandg they have, since the promulgation of the new order, rose in price, from 20 to 30 Dollars.
 

   
   RC (DNA: RG 59, CD, Havana, vol. 1). Docketed by Wagner.



   
   See Morton to JM, 9 Aug. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:466–67 and n. 1).



   
   “The last packet” is interlined here in pencil.



   
   Joaquín de Santa Cruz y Cárdenas, conde de Mopox y de Jaruco (1769–1807), was an energetic promoter of Cuban settlement and internal improvements who was granted several trading concessions by the Spanish court in compensation for the vast sums he spent developing rural areas of the island (Francisco Xavier de Santa Cruz y Mallen, conde de San Juan de Jaruco y de Santa Cruz de Mopox, Historia de Familias Cubanas [9 vols.; Havana, 1940], 1:336–45).



   
   This was probably Francisco Arango y Parreño, who was chief counsel of the court of appeals of Havana and who had a long and distinguished career in the Spanish colonial government (ibid., 2:32).



   
   On 25 Apr. 1802 an entire ward of the city of Havana had been destroyed by fire (ibid., 1:342).



   
   Arithmetic error in RC.



   
   Antonio Ponce de Léon y Maroto (1752–1838) was named judge advocate of military and naval affairs in 1798 (ibid., 1:279).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:1–4.



   
   For Josiah Blakeley’s arrest and imprisonment, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:216, 342.


